DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
As indicated in the notice of allowance mailed on 7/2/2021, claims 179-208 are considered allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:  
In relation to the patentability of claim 179, the examiner was unable to find prior art disclosing or suggesting, an implantable system having, inter alia, an infusion needle, a first housing, and second housing adapted for implantation inside a patient’s body wherein the injection needle is sufficiently long to bridge the distance from the at least one second housing to the at least first housing and further to the outer wall of the first housing; the outer wall having a penetration area made of self-sealing material.  
In relation to the patentability of claim 187, the examiner was unable to find prior art disclosing or suggesting, an implantable system having, inter alia, an infusion needle, a first housing, and second housing adapted for implantation inside a patient’s body wherein the injection needle is sufficiently long to bridge the distance from the at least one second housing to the at least first housing and further to the outer wall of the first housing; the outer wall having a penetration area comprising a flap arranged to be pushed aside by the tip end of the infusion needle upon advancement of the needle.  
In relation to the patentability of claim 188, the examiner was unable to find prior art disclosing or suggesting, an implantable system having, inter alia, an infusion needle, a first housing, and second housing adapted for implantation inside a patient’s body wherein the injection needle is sufficiently long to bridge the distance from the at least one second housing to the at least first housing and further to the outer wall of the first housing; the outer wall having a penetration area comprising a door so as to allow for the tip end of the infusion needle to be advanced through the opened door.  
In relation to the patentability of claim 192, the examiner was unable to find prior art disclosing or suggesting, inter alia, an implantable system having, inter alia, an infusion needle, a first housing, and second housing adapted for implantation inside a patient’s body wherein the injection needle is sufficiently long to bridge the distance from the at least one second housing to the at least first housing and further to the outer wall of the first housing; the outer wall having a penetration area; a drive unit coupled to the infusion needle, and wherein the infusion needle is arranged for penetrating, at least, the first housing outer wall in at least two different areas.  
Conclusion
This application is in condition for allowance except for the following formal matters: 
The amendment to the specification filed on 8/19/2019 states:

    PNG
    media_image1.png
    474
    722
    media_image1.png
    Greyscale

corrected Application Serial Number 15/924,362.  Correction is respectfully requested.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783